Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically receiving a first request to allocate a first task to one or more of a plurality of processing devices, the first request indicating a required bandwidth for performing the first task, accessing one or more lists of predefined processing device groups, each processing device group including one or more processing devices connected to a common corresponding host server, each list indicating availability of processing device groups of a respective server for allocation of tasks, and indicating available bandwidth for each available processing device group, assigning the first task to a first processing device group having an available bandwidth greater than or equal to the required bandwidth for performing the first task, and updating the list including the first processing device group to indicate that each of the first processing device group and any other processing device group sharing at least one processing device with the first processing device group is unavailable as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 20120159506 A1) and (US 20180136985 A1).
 the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472